DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buffer layer, the gate insulating layer, the interlayer dielectric layer and the passivation layer extend from the display region of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 recites the limitation “the inorganic layer comprises at least one of a buffer layer, a gate insulating layer, an interlayer dielectric layer and a passivation layer,” thus setting up that “the buffer layer, the gate insulating layer, the interlayer dielectric layer and the passivation layer extend from the display region,” thus purporting to limit all of those structures. While not indefinite, or necessarily improper, the clarity of the claim can be improved. The second clause may limit “the at least one of the buffer layer, gate insulating layer …” or may simply limit the inorganic layer, and in those instances the alternative claiming language does not impact clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the buffer layer, the gate insulating layer, the interlayer dielectric layer and the passivation layer extend from the display region.” However, there is insufficient basis for this in the specification. Paragraph 0083 of Applicant’s specification 
Claims 1, 4-5, 7-10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. No. 2012/0064278 A1) in view of Hwang et al. (U.S. Pub. No. 2008/0315188 A1), Kwak et al. (U.S. Pub. No. 2014/0147684 A1) and Luo et al. (U.S. Patent No. 9,502,678 B2).
Regarding claim 1, Chen discloses a display substrate comprising:
a base substrate (FIG. 10: 210, see paragraph 0050), comprising a display region and a non-display region located around the display region (FIG. 10: display region is the region of the substrate on which 230 is formed; non-display is region surrounding 230);
an inorganic layer, located on the base substrate (FIG. 10: 260, see paragraph 0053); and
at least one convex-concave structure, located in the non-display region between the base substrate and the inorganic layer (FIG. 10: 212, see paragraph 0050),
wherein an orthographic projection of the at least one convex-concave structure on the base substrate is within an orthographic projection of the inorganic layer on the base substrate (FIG. 10: 212 lies within the orthographic projection of 260),
wherein the at least one convex-concave structure comprises a plurality of convex-concave structures spaced from each other from inside to outside of the display region (FIG. 10: multiple 212s on each side of the display region);
under the broadest reasonable interpretation, in view of the specification and discussion above, 260 can be said to “extend from” the display portion as it is present in the display and outside the display; the claim does not require “continuous” extension, and as such 260 can be interpreted as extending from the display region). 
Chen is silent in regards to a transition layer located between the inorganic layer and the at least one convex-concave structure;
a barrier, located in the non-display region and on a side of the inorganic layer away from the base substrate;
wherein the orthographic projection of the at least one convex-concave structure on the base substrate is located within an orthographic projection of the transition layer on the base substrate, and wherein the transition layer comprises a composited material layer comprising an organic material and an inorganic material, a content of the inorganic material is greater than a content of the organic material in the transition layer;
the orthographic projection of the at least one convex-concave structure on the base substrate is within an orthographic projection of the barrier on the substrate, each barrier is an independent and continuous protrusion and fully covers two convex-concave structures of the plurality of convex-concave structures, a thickness of each of the plurality of convex-concave structures is 0-1.5 microns, a thickness of each of the barrier is 1.5-3.0 microns, a width of each of the at least one convex-concave structure is 10-20 microns, a width of the barrier is 40-50 microns. 
Luo discloses a barrier, located in the non-display region on a side of the inorganic layer away from the base substrate (FIG. 1: 106, see col. 5, line 26), wherein the orthographic projection of the at least one convex-concave structure on the base substrate is within an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the barrier of Luo to the teachings of Chen so as to realize good performance in preventing oxygen and water vapor from entering the device (see col. 11, line 20-21).
Applying the barrier of Luo to the teachings of Chen provides for the barrier over the protrusions 210 of Chen, as such the combination discloses each barrier fully covers two convex-concave structures of the plurality of convex-concave structures. 
Luo further discloses a thickness of each of the plurality of convex-concave structures is between 10 and 100 microns (see col. 6, line 57), a thickness of the barrier is 10 and 100 microns (see col. 6, line 57; thickness of the barrier corresponds to thickness of 103), a width of each convex-concave structure is 10 to 50 microns (see col. 6, line 57), and of the barrier is 20 microns (see col. 9, line 46). Luo further discloses that these dimensions and the space created by them affects the production (or prevention thereof) of granules, and as such the dimensions are results-effective variables.
It would have been obvious to one of ordinary skill in the art from the teachings of Luo, which discloses the general conditions of a results-effective variable, to optimize the thicknesses and widths and arrive at the claim 1 limitations. The rationale being that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Examiner notes that Hwang teaches forming the transition layer 212 directly over the entirety of the substrate 211. As such, within the context of the combination, the layer would be laminated directly over 210/212 of Chen. After such a modification, the combination teaches the transition layer between the inorganic layer and the at least one convex-concave structure, wherein the orthographic projection of the at least one convex-concave structure on the substrate is located within the orthographic projection of the transition layer on the base substrate.
Kwak discloses the transition layer comprises a composited material layer comprising an organic material and an inorganic material, a content of the inorganic material is greater than a content of the organic material in the transition layer (see paragraph 0055, Kwak discloses a hybrid barrier layer comprising 1:10 ratio of organic to inorganic material). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the material of Kwak to the transition layer of the combination so as to retain flexibility without cracking even when exposed to external stress (see paragraph 0055).
Regarding claim 4, Chen discloses the base substrate comprises an organic material (see paragraph 0027); and
the at least one base convex-concave structure is a protrusion contacting the base substrate (FIG. 10: 212 is a protrusion contacting 210).
Regarding claim 5, Chen discloses the protrusion is integrally formed with the base substrate (see paragraph 0050).
Regarding claim 7, Chen discloses the orthographic projection of the convex-concave structure on the first base substrate is a closed loop and surrounds the display region (see paragraph 0010).
Regarding claim 9, Chen discloses a cross section of the at least one convex-concave structure in a direction perpendicular to an extension direction of the at least one convex-concave structure is an arc (FIG. 10: 212 has arc shape at the top).
Regarding claim 10, Chen discloses an inorganic encapsulation layer, located on a side of the barrier away from the base substrate (FIG. 10: 280, see paragraph 0067);
wherein an orthographic projection of the barrier on the base substrate is within an orthographic projection of the inorganic encapsulation layer on the base substrate (FIG. 10: 270 within projection of 280).
Regarding claim 12, Chen discloses the inorganic layer comprises a passivation layer (see paragraph 0053).
Regarding claim 16, Chen discloses a display device comprising the display substrate according to claim 1 (see paragraph 0028).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Chen (U.S. Pub. No. 2012/0064278 A1) in view of Hwang et al. (U.S. Pub. No. 2008/0315188 A1), Kwak et al. (U.S. Pub. No. 2014/0147684 A1) and Luo et al. (U.S. Patent No. 9,502,678 B2) as applied to claim 1 above, and further in view of Kim et al. (U.S. Pub. No. 2014/0217371 A1).
 Regarding claim 11, Chen is silent in regards to a pixel defining layer, located in the display region, wherein at least a portion of the barrier and the pixel defining layer are formed in a same layer by using a same material.
Kim discloses a pixel defining layer, located in the display region, wherein at least a portion of the barrier and the pixel defining layer are formed in a same layer by using a same material (FIG. 5: 230/400, see paragraph 0069). It would have been obvious to one of ordinary skill in the art to apply the teachings of Kim to the teachings of Chen so as to form the layers without using a separate mask (see paragraph 0069).
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. Applicant first argues on pages 6-8 of the filed remarks that Chen does not teach the newly added limitations. However, as discussed above, Examiner respectfully disagrees in that 260 of Chen is a passivation layer that extends from the display region. 
Applicant further argues on pates 8-10 of the filed remarks that the combination in view of Luo fails to teach the barrier covering two protrusions, and the specific claimed dimensions of the barrier. 
With respect to the first feature, Examiner notes that the references must be taken as a whole, not individually. The primary reference, Chen, teaches two protrusions covered by a continuous barrier. When applying the discrete barrier of Luo, one of ordinary skill in the art would find it obvious to cover both protrusions. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
With respect to the dimensions, Examiner notes that the obviousness of optimizing a variable through routine experimentation is well-settled (see MPEP 2144). Examiner does not rely on an obvious to try rationale as Applicant appears to suggest on page 10 of the filed remarks, but rather on well-settled case law recognizing the obviousness of ranges.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819